— Appeal by defendant, upon questions of law and upon the facts, from a judgment of the Supreme Court entered in the Office of the Clerk of Ulster County on September 13, 1945, which adjudged that the plaintiff should recover from the defendant the sum of $12,720.30, and dismissed the second cause of action. The action was founded upon the claim that defendant had diverted funds of the estate to satisfy a personal obligation of the executor of the. estate. Ward v. Newburgh Savings Bank was a similar case. It was before this court and is reported in 269 Appellate Division 525. It involves substantially the same facts. In that case judgment was directed for the plaintiff. The ease at bar should follow that decision. Judgment affirmed, with costs. Heffernan, Brewster and Lawrence, JJ., concur; Hill, P. J., dissents; Foster, J., taking no part. [See post, pp. 868, 965.]